DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment renders the claims no longer interpreted under 112, sixth paragraph.
Claim Objections
Claims 1 and 31 are objected to because of the following informalities:  
In claim 1, Line 7 of the claim recites “a spectrometer configured to record (1) the spectrum of light”.  As there is no (2), it is suggested that (1) be deleted or a second element added.
The second line of the indentation beginning “calibrate the system” should have the word “to” inserted in “comparing the measurement to a prior obtained”.  Appropriate correction is required.
In claim 31, the indentation beginning “selecting for the spectrometer”, there is insufficient antecedent basis for “the plurality of spectrometer inputs”.  “Inputs” was deleted in the prior section and replaced with “measurements”.  It is suggested to amend the claim to recite “measurements”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 19, 20, 24, 25, 29, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10209178, hereinafter “’178”, in view of Greer et al. (US 2014/0002809), hereinafter “Greer”.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the patented claims.
Regarding claim 1, ‘178 claims a system for optical parameter characterization of a subject sample where the subject sample to be characterized is selected from one of more of a body fluid or tissue, the system comprising (claim 1, col. 25, lines 32-34):
a light source for emitting light onto the element (line 35); 
a capsule, wherein the capsule includes a chamber for receiving the sample (lines 36-37) 
a spectrometer configured to record (1) the spectrum of light from the subject sample, the light from the subject sample being of transmittance, reflectance or Raman scattering of the emitted light by the subject sample (lines 38-42);
a data processor configured by a processing module to (lines 43-44):

pre-process the converted spectrum (col. 26, line 1);
correlate, for parameter quantification, the converted pre-processed spectrum with pre-obtained spectral bands for each parameter previously measured by the reference spectrometer (lines 3-6); and
said recorded spectrum being contained within uv-vis-nir wavelengths (lines 6-8).
‘178 does not claim the processor to calibrate the system by obtaining a measurement of the capsule without the sample included in the chamber and comparing the measurement to a prior obtained reference spectrum measurement.
However, Greer teaches a system for optical measurement (abstract, Fig. 3) including a processor (ref 70) to calibrate the system by obtaining a measurement of the capsule without the sample included in the chamber and comparing the measurement to a prior obtained reference spectrum measurement (paragraph [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to claim the processor to calibrate the system by obtaining a measurement of the capsule without the sample included in the chamber and comparing the measurement to a prior obtained reference spectrum measurement in order to obtain proper calibration settings, and have more accurate measurements. 
Regarding claim 2, ‘178 claims a system according to claim 1 wherein the spectral bands for each parameter were pre-obtained by: obtaining sample spectra with the reference spectrometer for known parameter values; pre-processing the obtained sample spectra; correlating the pre-processed spectra with the known parameter values in order to obtain the spectral bands for each parameter (claim 2).
Regarding claim 3, ‘178 claims a system according to claim 1 wherein the spectral bands for each parameter were pre-obtained, explicitly or implicitly, by correlation through multivariate regression, latent variable model, PLS, two-step PLS, S-PLS, canonical correlation, artificial neural network or support vector machines (claim 3).
Regarding claim 4, ‘178 claims a system according to claim 1 wherein the spectrum calibration for obtaining said conversion matrix comprises computing the warping of a conversion matrix function to matching both frequency and intensity of the spectra of the optical device spectrum response against the frequency and intensity of the spectrum reference previously measured by the reference spectrometer (claim 4).
Regarding claim 5
Regarding claim 6, ‘178 claims a system according to claim 1 wherein the pre-processing of a spectrum includes correcting for Mie and Rayleigh scattering, and correcting for baseline-stray light (claim 6).
Regarding claim 7, ‘178 claims a system according to claim 1 wherein the obtained spectra, prior to spectrum pre-processing, were subjected to a super-resolution process to obtain higher spectral full width at half maximum, FWHM, than that of the optical limit of the spectrometer, said super-resolution process comprising (claim 1, col. 25, lines 45-48):
calculating an interpolation model of the higher pixel resolution by local regression, and interpolating the obtained multiple spectral measurements (lines 49-51);
performing deconvolution of the interpolated spectral measurements by the apodization function of the optical device to resolve convolved information below optical resolution (lines 52-55).
Regarding claim 8, ‘178 claims a system according to claim 1 wherein the data processing module is configured to operate the spectrometer when recording a spectrum in piecewise measurement in a plurality of overlapping intervals covering the wavelength range to be recorded of the spectrometer, each interval optimized in both integration time and light intensity for being substantially within the optimum sensitivity and linear region of the spectrometer (claim 7).
Regarding claim 9
Regarding claim 10, ‘178 does not claim wherein the data processing module configured such that spectrum recording comprises recording multiple spectral measurements of the same element and/or spectrum reference.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to claim wherein the data processing module configured such that spectrum recording comprises recording multiple spectral measurements of the same element and/or spectrum reference as it has been held that the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). One would be motivated to repeat the measurement in order to have a more accurate result.
Regarding claim 11, ‘178 claims a system according to claim 1 wherein the data processing module is configured such that spectrum recording comprises the steps of: recording a sample spectrum without the element to be characterized; and linearly calibrating the spectrometer for each frequency such that the sample spectrum matches a previously obtained reference spectrum (claim 9).
Regarding claim 12, ‘178 claims a system according to claim 1 wherein the subject sample is blood, blood serum, saliva, sweat, urine or tears, or adipose tissue (claim 10).
Regarding claim 19,
Regarding claim 20, ‘178 claims a system according to claim 19 comprising one mirror in the chamber, said mirror being arranged distal to the optical device to reflect light back to the optical device, and comprising one mirror coupled to the optical device said mirror being arranged to reflect light back to the element to be characterized (claim 20).
Regarding claim 24, ‘178 claims a system according to claim 1 wherein the parameter is obtained from one or more of the following: urine, saliva, whole blood or blood serum sample, glucose, urea, creatinine, ALT, AST, cholesterol, triglycerides, uric acid, ALP, K, Na, Cl, Ca, amylase, total protein, micro-albumin, hemoglobin, erythrocytes, mean corpuscular volume, leukocytes, platelets, troponin, and/or myoglobin (claim 18).
Regarding claim 25, ‘178 claims a system according to claim 1 wherein the parameter is one or more of the following: probabilistic findings of intermediate diagnostic relevance of diabetes mellitus, renal insufficiency; hyperuricemia; hepatic insufficiency; inflammation; and/or dyslipidemia (claim 19).
Regarding claim 29, ‘178 claims a system according to claim 1 wherein said recorded spectrum, being contained within the 200-2500 nm wavelengths (claim 20).
Regarding claim 31, ‘178 claims an optical system comprising: emitting light from a plurality of light sources onto a capsule having a chamber for receiving the sample (claim 1, col. 25, lines 36-37); 
recording a plurality of spectrometer measurements for the spectrum of light transmitted, reflected or Raman scattered by the sample (lines 38-45), and 
selecting for the spectrometer, among the plurality of spectrometer inputs, at least one of the plurality of inputs which maximize the parameter quantification correlation with one of 
‘178 does not claim a method of operating an optical system.  However, it is obvious the method is performed by the claimed device.
‘178 does not claim where there is no sample present in the chamber and comparing to calibrate the system by obtaining a measurement of the capsule without the sample included in the chamber and comparing the measurement to a prior obtained reference spectrum measurement.
However, Greer teaches a method for optical measurement (abstract, Figs. 3, 6) including a where there is no sample present in the chamber and comparing to calibrate the system by obtaining a measurement of the capsule without the sample included in the chamber and comparing the measurement to a prior obtained reference spectrum measurement (paragraph [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to claim where there is no sample present in the chamber and comparing to calibrate the system by obtaining a measurement of the capsule without the sample included in the chamber and comparing the measurement to a prior obtained reference spectrum measurement in order to obtain proper calibration settings, and have more accurate measurements. 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10209178 in view of Greer and Stellman et al. (US 6091490, hereinafter “Stellman”. 
Regarding claim 18, ‘178 does not claim a system according to claim 1 wherein the chamber comprises a needle detachable from the chamber for obtaining body fluids into the chamber.
However, Stellman teaches a spectroscopy device (abstract) including wherein the chamber comprises a needle detachable from the chamber for obtaining body fluids into the chamber (col. 2, lines 42-48).
It would have been obvious to one having ordinary skill in the art at the time of invention to claim wherein the chamber comprises a needle detachable from the chamber for obtaining body fluids into the chamber in order to have a reusable device to collect a sample. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 10-12, 21, 24-26, and 29-30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti et al. (US 6587702), hereinafter “Ruchti”, and further in view of Micheels et al. (PGP 2013/0256534), hereinafter “Micheels”, and Greer et al. (US 2014/0002809), hereinafter “Greer”.
Regarding claim 1, Ruchti teaches a system (abstract, Fig 2) for optical parameter characterization of a subject sample where the subject sample to be characterized is selected from one of more of a body fluid or tissue (col. 5, lines 6-15) the system comprising: 
a light source (ref 21) for emitting light onto the element (ref 20); and 
a spectrometer configured to record (1) the spectrum of light from the subject sample, the light from the subject sample being of transmittance, reflectance or Raman scattering of the emitted light by the subject sample (col. 13, lines 1-10); 
a data processor configured by a processing module to (ref 33): 
convert the recorded spectrum by a conversion matrix into a standardized spectrum, wherein said conversion matrix has been obtained by calibrating the optical system spectrum response against a spectrum reference previously measured (ref 29; col. 7, line 65-col. 8, line 25); 
pre-process the converted spectrum (ref 30; col. 8, lines 25-49); 
correlate, for parameter quantification, the converted pre-processed spectrum with pre- obtained spectral bands for each parameter previously measured by the reference spectrometer (refs 31, 32; col. 8, line 50- col. 9, line 55); 
said recorded spectrum being contained within uv-vis-nir wavelengths (col. 7, lines 48-63).
Ruchti does not teach 
a capsule, wherein the capsule includes a chamber for receiving the sample; and

However, Micheels teaches spectroscopic measurement (abstract) including wherein a spectrum reference is measured by a reference spectrometer (paragraph [0031]) and a chamber for receiving the sample (Figs. 9A-C and paragraph [0027]). 
Furthermore, Greer teaches a system for optical measurement (abstract, Fig. 3) including a processor (ref 70) to calibrate the system by obtaining a measurement of the capsule without the sample included in the chamber and comparing the measurement to a prior obtained reference spectrum measurement (paragraph [0075]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the device of Ruchti with the teaching of Micheels and Greer by including a capsule, wherein the capsule includes a chamber for receiving the sample; and processor to calibrate the system by obtaining a measurement of the capsule without the sample included in the chamber and comparing the measurement to a prior obtained reference spectrum measurement in order to allow a new light source reference spectrum to be measured simultaneously every time a sample spectrum is measured, as taught by Micheels and to test a sample in vitro and to obtain proper calibration settings, and have more accurate measurements.
Regarding claim 2, Ruchti teaches wherein the spectral bands for each parameter were pre-obtained by: 

pre-processing the obtained sample spectra (col. 8, lines 25-49); 
correlating the pre-processed spectra with the known parameter values in order to obtain the spectral bands for each parameter (col. 8, line 50- col. 9, line 55).
Ruchti does not teach obtaining sample spectra with the reference spectrometer for known parameter values.
However, Micheels teaches spectroscopic measurement (abstract) including obtaining sample spectra with the reference spectrometer for known parameter values (paragraph [0031]). 
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the device of Ruchti with the teaching of Micheels by including obtaining sample spectra with the reference spectrometer for known parameter values in order to allow a new light source reference spectrum to be measured simultaneously every time a sample spectrum is measured, as taught by Micheels.
Regarding claim 3, Ruchti teaches wherein the spectral bands for each parameter were pre-obtained, explicitly or implicitly, by correlation through multivariate regression, latent variable model, PLS, two-step PLS, S-PLS, canonical correlation, artificial neural network or support vector machines (col. 8, lines 25-49).
Regarding claim 10
However, it would have been obvious to one having ordinary skill in the art at the time of invention to include wherein the data processing module configured such that spectrum recording comprises recording multiple spectral measurements of the same element and/or spectrum reference as it has been held that the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). One would be motivated to repeat the measurement in order to have a more accurate result.
Regarding claim 11, Ruchti teaches wherein the data processing module is configured such that spectrum recording comprises the steps of: 
recording a sample spectrum without the element to be characterized (col. 7, line 65-col. 8, line 25); and 
linearly calibrating the spectrometer for each frequency such that the sample spectrum matches a previously obtained reference spectrum (col. 8, line 50- col. 9, line 55).
Regarding claim 12, Ruchti teaches wherein the subject sample is blood, blood serum, saliva, sweat, urine or tears, or adipose tissue (col. 5, lines 6-15).
Regarding claim 24, Ruchti teaches wherein the parameter is obtained from one or more of the following: urine, saliva, whole blood or blood serum sample, glucose, urea, creatinine, ALT, AST, cholesterol, triglycerides, uric acid, ALP, K, Na, Cl, Ca, amylase, total protein, micro-albumin, hemoglobin, erythrocytes, mean corpuscular volume, leukocytes, platelets, troponin, and/or myoglobin (col. 1, lines 40-50).
Regarding claim 25, Ruchti teaches wherein the parameter is one or more of the following: probabilistic findings of intermediate diagnostic relevance of diabetes mellitus, renal 
Regarding claim 29, Ruchti teaches wherein said recorded spectrum, being contained within the 200-2500 nm wavelengths (col. 5, lines 5-20).
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti, Micheels, and Greer, as applied to claim 1 above, and further in view of Vesely et al. (US 6246898), hereinafter “Vesely”.
Regarding claim 4, the combination of Ruchti, Micheels, and Greer is silent regarding wherein the spectrum calibration for obtaining said conversion matrix comprises computing the warping of a conversion matrix function to matching both frequency and intensity of the spectra of the optical device spectrum response against the frequency and intensity of the spectrum reference previously measured by the reference spectrometer.
However, Vesely teaches tissue imaging (abstract) including wherein the spectrum calibration for obtaining said conversion matrix comprises computing the warping of a conversion matrix function to matching both frequency and intensity of the spectra of the optical device spectrum response against the frequency and intensity of the spectrum reference previously measured by the reference spectrometer (col. 14, lines 13-22).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti, Micheels, and Greer with the teaching of Vesely by including wherein the spectrum calibration for obtaining said conversion matrix comprises computing the warping of a conversion matrix function to matching both frequency and intensity of the spectra of the optical device spectrum response against the frequency and 
Regarding claim 5, Ruchti teaches wherein the spectrum calibrating for obtaining said conversion matrix comprises: pre-processing the recorded spectrum (col. 8, lines 25-49).
But is silent regarding is silent regarding recording a spectrum of a spectrum reference of the same light emitting, reflecting, absorbing or scattering material of the previously recorded spectrum reference by the reference spectrometer; and computing the warping of said conversion matrix function such that the pre-processed recorded spectrum converted by said matrix matches the frequency and intensity of the previously recorded spectrum reference.
However, Micheels teaches recording a spectrum of a spectrum reference of the same light emitting, reflecting, absorbing or scattering material of the previously recorded spectrum reference by the reference spectrometer (paragraph [0031]).
Furthermore, Vesely teaches computing the warping of said conversion matrix function such that the pre-processed recorded spectrum converted by said matrix matches the frequency and intensity of the previously recorded spectrum reference (col. 14, lines 13-22).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti with the teaching of Micheels and Vesely by including recording a spectrum of a spectrum reference of the same light emitting, reflecting, absorbing or scattering material of the previously recorded spectrum reference by the reference spectrometer; and computing the warping of said conversion matrix function such .
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti, Micheels, Greer, and Vesely as applied to claims 1, and further in view of Hattery et al. (PGP 2005/0273011), hereinafter “Hattery”.
Regarding claim 6, the combination of Ruchti, Micheels, Greer, and Vesely is silent regarding wherein the pre-processing of a spectrum includes correcting for Mie and Rayleigh scattering, and correcting for baseline-stray light.
However, Hattery teaches tissue imaging (abstract) including wherein the pre-processing of a spectrum includes correcting for Mie and Rayleigh scattering, and correcting for baseline-stray light (paragraph [0162]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti, Micheels, Greer, and Vesely with the teaching of Hattery by including wherein the pre-processing of a spectrum includes correcting for Mie and Rayleigh scattering, and correcting for baseline-stray light in order to obtain a proper calibration.
Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti, Micheels, and Greer, as applied to claim 1 above, and further in view of Ross et al. (PGP 2009/0035218), hereinafter “Ross”.
Regarding claim 7, the combination of Ruchti, Micheels, and Greer is silent regarding wherein the obtained spectra, prior to spectrum pre-processing, were subjected to a super-
calculating an interpolation model of the higher pixel resolution by local regression, and interpolating the obtained multiple spectral measurements; 
performing deconvolution of the interpolated spectral measurements by the apodization function of the optical device to resolve convolved information below optical resolution.
However, Ross teaches tissue imaging (abstract) including wherein the obtained spectra, prior to spectrum pre-processing, were subjected to a super-resolution process to obtain a higher spectral full width at half maximum, FWHM, than that of an optical limit of the spectrometer, said super-resolution process comprising: 
calculating an interpolation model of the higher pixel resolution by local regression, and interpolating the obtained multiple spectral measurements (paragraph [0105]); 
performing deconvolution of the interpolated spectral measurements by the apodization function of the optical device to resolve convolved information below optical resolution (paragraph [0105]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti, Micheels, and Greer with the teaching of Ross by including wherein the obtained spectra, prior to spectrum pre-processing, were subjected to a super-resolution process to obtain a higher spectral full width at half maximum, FWHM, than that of an optical limit of the spectrometer, said super-resolution process comprising: calculating an interpolation model of the higher pixel resolution by local regression, and 
Regarding claim 9, the combination of Ruchti, Micheels, and Greer is silent regarding wherein the data processing module is configured such that the spectrum recording comprises interpolation of the received spectra to at least 3 times higher resolution than the original spectra.
However, Ross teaches tissue imaging (abstract) including wherein the data processing module is configured such that the spectrum recording comprises interpolation of the received spectra to at least 3 times higher resolution than the original spectra (paragraph [0105]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti and Micheels with the teaching of Ross by including wherein the data processing module is configured such that the spectrum recording comprises interpolation of the received spectra to at least 3 times higher resolution than the original spectra in order to obtain a proper calibration.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti, Micheels, and Greer, as applied to claim 1 above, and further in view of Zeng et al. (PGP 2008/0221457), hereinafter “Zeng”.
Regarding claim 8, the combination of Ruchti, Micheels, and Greer is silent regarding wherein the data processing module is configured to operate the spectrometer when recording a spectrum in piecewise measurement in a plurality of overlapping intervals covering the wavelength range to be recorded of the spectrometer, each interval optimized in both 
However, Zeng teaches tissue imaging (abstract) including wherein the data processing module is configured to operate the spectrometer when recording a spectrum in piecewise measurement in a plurality of overlapping intervals covering the wavelength range to be recorded of the spectrometer, each interval optimized in both integration time and light intensity for being substantially within the optimum sensitivity and linear region of the spectrometer (paragraph [0023]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti, Micheels, and Greer with the teaching of Zeng by including wherein the data processing module is configured to operate the spectrometer when recording a spectrum in piecewise measurement in a plurality of overlapping intervals covering the wavelength range to be recorded of the spectrometer, each interval optimized in both integration time and light intensity for being substantially within the optimum sensitivity and linear region of the spectrometer in order to obtain a proper calibration.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti, Micheels, and Greer as applied to claim 1 above, and further in view of Stellman et al. (US 6091490, hereinafter “Stellman”.
Regarding claim 18
However, Stellman teaches a spectroscopy device (abstract) including wherein the chamber comprises a needle detachable from the chamber for obtaining body fluids into the chamber (col. 2, lines 42-48).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the device of Ruchti with the teaching of Stellman by including wherein the chamber comprises a needle detachable from the chamber for obtaining body fluids into the chamber in order to have a reusable device to collect a sample. 
Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti, Micheels, and Greer, as applied to claims 1 and 12 above, and further in view of Gombrich et al. (US 6081740), hereinafter “Gombrich”.
Regarding claim 19, Ruchti is silent regarding wherein the chamber comprises one or more mirrors, attached to one or more lids of the chamber for reflecting the light from the light source through the element to be characterized to the spectrometer.
However, Micheels teaches tissue imaging (abstract) including wherein the chamber comprises one or more mirrors, attached to one or more lids of the chamber for reflecting the light from the light source through the element to be characterized to the spectrometer (Fig. 16; paragraph [0034]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti with the teaching of Micheels by including wherein the chamber comprises one or more mirrors, attached to one or more lids of the chamber for reflecting the light from the light source through the element to be characterized to the spectrometer in order to focus the light on the sample.
Regarding claim 20, Ruchti is silent regarding comprising one mirror in the chamber, said mirror being arranged distal to the optical device to reflect light back to the optical device, and comprising one mirror coupled to the optical device said mirror being arranged to reflect light back to the element to be characterized.
However, Micheels teaches tissue imaging (abstract) including comprising one mirror in the chamber, said mirror being arranged distal to the optical device to reflect light back to the optical device, and comprising one mirror coupled to the optical device said mirror being arranged to reflect light back to the element to be characterized (Fig. 16; paragraph [0034]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti with the teaching of Micheels by including comprising one mirror in the chamber, said mirror being arranged distal to the optical device to reflect light back to the optical device, and comprising one mirror coupled to the optical device said mirror being arranged to reflect light back to the element to be characterized in order to focus the light on the sample.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshik-Geurts et al. (US 2004/0024298), hereinafter “Marshik-Geurts”, and further in view of DeBaryshe et al. (US 5713364), hereinafter “DeBaryshe”, and further in view of Micheels et al. (PGP 2013/0256534), hereinafter “Micheels”, and Greer et al. (US 2014/0002809), hereinafter “Greer”.
Regarding claim 31, Marshik-Geurts teaches a method of operating an optical system (abstract) comprising the steps of: 

selecting for the spectrometer, among the plurality of spectrometer inputs, at least one of the plurality of inputs which maximize the parameter quantification correlation with one of more pre-obtained spectral bands (paragraphs [0096]-[0102]).
Marshik-Geurts is silent regarding where there is no sample present in the chamber and comparing to calibrate the system by obtaining a measurement of the capsule without the sample included in the chamber and comparing the measurement to a prior obtained reference spectrum measurement, and recording the spectrum of light for a plurality of spectrometer measurements and pre-obtained spectral bands obtained from a reference spectrum measured by a reference spectrometer, wherein each of the pre-obtained spectral bands corresponds to a parameter previously measured by the reference spectrometer.
However, DeBaryshe teaches spectral analysis (abstract) including recording the spectrum of light for a plurality of spectrometer inputs (Fig. 10E)
However, Micheels teaches spectroscopic measurement (abstract) -obtained spectral bands obtained from a reference spectrum measured by a reference spectrometer, wherein each of the pre-obtained spectral bands corresponds to a parameter previously measured by the reference spectrometer (paragraph [0031]). 
However, Greer teaches a method for optical measurement (abstract, Figs. 3, 6) including a where there is no sample present in the chamber and comparing to calibrate the system by obtaining a measurement of the capsule without the sample included in the chamber 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to claim where there is no sample present in the chamber and comparing to calibrate the system by obtaining a measurement of the capsule without the sample included in the chamber and comparing the measurement to a prior obtained reference spectrum measurement in order to obtain proper calibration settings, and have more accurate measurements. 
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the method of Marshik-Geurts and with the teaching of DeBaryshe, Micheels, and Greer by including where there is no sample present in the chamber and comparing to calibrate the system by obtaining a measurement of the capsule without the sample included in the chamber and comparing the measurement to a prior obtained reference spectrum measurement, and recording the spectrum of light for a plurality of spectrometer inputs and pre-obtained spectral bands obtained from a reference spectrum measured by a reference spectrometer, wherein each of the pre-obtained spectral bands corresponds to a parameter previously measured by the reference spectrometer in order to test multiple wavelengths and in order to allow a new light source reference spectrum to be measured simultaneously every time a sample spectrum is measured, as taught by Micheels and in order to obtain proper calibration settings, and have more accurate measurements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877